DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 

Many of Applicant’s arguments with respect to the rejection of claims under 35 USC 103 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claims 1-3, 9-15, 17-19, 25-30, 32, 33, 41, 42, and 51-60 are pending. Claims 1-3, 9-15, and 51-53 are withdrawn. Claims 4-8, 16, 20-24, 31, 34-40, and 43-50 are cancelled. New claims 59 and 60 and amendments to claims 1, 15, 17-19, 33, 41, 52, and 54 filed on 08/15/2022 are acknowledged. 

The previous rejection of claims 18 under 35 USC 112 (b) is withdrawn in view of amendments of the claims by the applicants. 

Claim Objections 

Claim 54 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 17, Similarly, claim 56 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 55. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-19, 25-30, 32, 33, 41, 42, and 54-60 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 17 and 54, last paragraph, with respect to the limitation "reducing the dinitrogen to ammonia with high faradaic efficiency on the nanostructured catalyst,” the term “high” is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Further, lines 3-5, with respect to the limitation "a nanostructured catalyst for electrochemical reduction of dinitrogen to ammonia supported on an electrically conductive support at the working surface of the cathodic working electrode ,” it is unclear if it means that (a)  the nanostructured catalyst is at the working surface of the cathodic working electrode, or (b) the electrically conductive support is at the working surface of the cathodic working electrode.

Regarding claim 59, it is noted that the faradaic efficiency depends not only on the structure of the cell, but also on the operational parameters, for example, temperature, pressure, current density, voltage, etc. It is unclear for which operational parameter values is the faradaic efficiency to be measured.

Claims 18, 19, 25-30, 32, 33, 41, 42, 55, and 57-60 are rejected, because they also depend from the rejected claim 17. 

Claim 56 is rejected, because it depends from the rejected claim 54. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-19, 25-28, 30, 33, 41, and 54-58, 60 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2016/0194767 (hereinafter called Mulder), in view of US patent application publication no. 2016/0138176 (hereinafter called Yoo), Ignatev et al, “New Ionic Liquids with Tris(perfluoroalkyl)trifluorophosphate (FAP) Anions, Journal of Fluorine Chemistry 126 (2005) 1150-1159 (hereinafter called Ignatev), and Stevanovic et al, “Solubility of carbon dioxide, nitrous oxide, ethane, and nitrogen in
1-butyl-1-methylpyrrolidinium and trihexyl(tetradecyl)phosphonium
tris(pentafluoroethyl )trifluorophosphate (eFAP) ionic liquids,” J. Chem. Thermodynamics, 59 (2013), 65-71 (hereinafter called Stevanovic).

Regarding claims 17-19 and 54-58, Mulder discloses a cell for electrochemical reduction of dinitrogen to ammonia, the cell comprising: - a cathodic working electrode comprising a catalyst for electrochemical reduction of dinitrogen to ammonia supported on an electrically conductive support (see paragraph 0053) at a working surface of the cathodic working electrode comprising iron (see paragraph 0054), - a counter electrode (see paragraph 0053), and - an electrolyte comprising one or more liquid salts in contact with (a) the working surface of the cathodic working electrode and (b) the counter electrode, wherein the cell is configured to directly contact gaseous dinitrogen with the working surface of the cathodic working electrode and/or with the electrolyte comprising one or more liquid salts (see paragraphs 0055-0057).

Mulder does not disclose that the working electrode comprises a nanostructured catalyst for electrochemical reduction of dinitrogen to ammonia, the nanostructured catalyst embodying morphological features of any shape with at least one dimension in the range of 1 nm to 1000 nm for reduction of dinitrogen.

Yoo discloses a cell for electrochemical reduction of dinitrogen to ammonia, the cell comprising: a cathodic working electrode 40 comprising a nanostructured nitrogen dissociation catalyst 62 for reduction of dinitrogen (see Fig. 3 and paragraphs 0016 and 0037). Further, the applicants admitted in their membrane dated12/22/2021 that working electrodes comprising a nanostructured nitrogen dissociation catalyst for reduction of dinitrogen were well-known in the art and cited many references regarding this. 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Mulder by having the working electrode comprise a nanostructured catalyst having at least one dimension in the range of 1 nm to 1000 nm for reduction of dinitrogen as taught by Yoo. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that the advantage of the modification would be that the nanostructured catalyst would have increased surface area for increased reaction rate.

Mulder teaches that use of an anhydrous ionic liquid (same as liquid salt) is preferred over a water-based electrolyte since this will limit the formation of H2 at the negative electrode (see paragraphs 0055 and 0058). Mulder further teaches that ionic liquids should be anhydrous, proton transporting, and stable against the applied potential (see paragraph 0055).

Regarding claim 17, Mulder in view of Yoo does not explicitly teach that the liquid salt is formed by a combination of: (i) a cation selected from the group consisting of PR1-4[[ ]], NR1_4, and C4H8NR2= wherein each R group is independently linear, branched, or cyclic and comprises from 1 to 18 carbon atoms, optionally partially or completely halogenated, optionally Page 5 of 23Application No. 16/075,562 Application Filing Date: August 3, 2018 Docket No. POF18303PCTUSincluding a heteroatom, optionally including a functional group chosen from ethers, alcohols, carbonyls, thiols, sulphoxides, sulphonates, amines, azos, or nitriles, optionally wherein two different R groups of the cation connect to form a monocyclic or heterocyclic ring; and (ii) an anion selected from the group consisting of (R'O)xPF6-x, (R'O)xBF4_x, R'SO2NSO2R', R'SO2C(SO2R')(SO2R'), FSO2NSO2F, C204BF2, C204PF4, R'C204BF2, R'C204PF4, CF3SO3, R'S03, R'C02, CF3COO, R'xPF_x (FAP), and R'xBF4_x, wherein each R' group is independently linear, branched, or cyclic and comprises from 1 to 18 carbon atoms, optionally partially or completely fluorinated and optionally including a functional group, chosen from ethers, alcohols, carbonyls, thiols, sulphoxides, sulphonates, amines, azos, or nitriles, optionally wherein two different R' groups of the anion connect to form a monocyclic or heterocyclic ring.

Regarding claim 19, Mulder in view of Yoo does not explicitly teach that the liquid salt is selected from the group consisting of [P6,6,6,14][eFAP], [C4mpyr][eFAP], [P6,6,6,14 ][F9C4S03], [P6,6,6,14 ][PFO], [C4mpyr][perfluorobutanesulfonate], and [C4mpyr] [PFO].

Yoo teaches that the most critical parameters regarding the suitability of an ionic liquid as an electrolyte for electrolytic synthesis of ammonia from nitrogen are:  (A) solubility of nitrogen in the ionic liquid and (B) its electrochemical stability within a wide range of an applied voltage (see paragraph 0044).

Ignatev teaches that new-generation ionic liquids having tris(perfluoroalkyl)trifluorophosphate (FAP) anions show excellent electrochemical stability (see Abstract). Ignatev further teaches that trihexyl(tetradecyl)phosphonium FAP (same as [P6,6,6,14][eFAP]) has a high electrochemical window of 6.3 V (see Table 3 on page 1153).

Stevanovic teaches that eFAP liquid salts, particularly [P6,6,6,14][eFAP] exhibit high N2 solubility (see Table 8 on page 69).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to the apparatus for electrochemical synthesis of ammonia as taught by Mulder in view of Yoo by performing the electrochemical synthesis using a new-generation ionic liquid such as trihexyl(tetradecyl)phosphonium FAP (same as [P6,6,6,14][eFAP]) . The person with ordinary skill in the art would have been motivated to make this modification, because Yoo teaches that the most critical parameters of an ionic liquid to determine its suitability as an electrolyte for electrolytic synthesis of ammonia from nitrogen are solubility of nitrogen in the ionic liquid and its electrochemical stability within a wide range of an applied voltage (see paragraph 0044), Ignatev teaches that tris(perfluoroalkyl)trifluorophosphate (FAP) shows excellent electrochemical stability with a high electrochemical window of 6.3 V (see Abstract and Table 3 on page 1153), and Stevanovic teaches that eFAP liquid salts, particularly [P6,6,6,14][eFAP] exhibit high N2 solubility (see Table 8 on page 69).

Regarding claim 25, Mulder teaches a cell assembly formed by stacking in series two or more cells (see paragraph 0067).

Regarding claim 26, Mulder teaches maintaining the electrolyte at a temperature between 20 and 85° C (see paragraph 0065), which overlaps the claimed range of -35 °C and 200 °C) 

Yoo teaches a heater 22 to maintain a temperature (see Fig. 5 and paragraphs 0018 and 0038), 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the cell taught by Mulder by adding a heater as taught by Yoo to achieve the desired temperature. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). Further, it has been held by the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).	

Regarding claim 27, Mulder further discloses that the electrolyte is subjected to pressure of 1-100 bar (see paragraph 0065), which overlaps within the claimed range of pressure between 0.7 bar nitrogen to 100 bar nitrogen. It has been held by the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).

Regarding claim 28, Yoo further discloses a power device adapted to pass an intermittent current between the cathodic working electrode and the counter electrode (see paragraphs 0009, 0033, 0040, and 0042).

It was known in the art that renewable power like solar and wind are generated intermittently. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught Mulder by having a power device adapted to pass an intermittent current between the cathodic working electrode and the counter electrode.  

Regarding claims 30 and 60, Mulder further discloses that the ionic liquid may be used as liquid per se, or may be partially immobilized in a porous polymer film (see paragraph 0055).

Regarding claim 33, Yoo further teaches that teaches that the nanostructured electrocatalyst is adjacent an outer surface of the cathodic working electrode (see Fig. 3 and paragraph 0037), thus meeting the claim. In any case, the limitation “the reduction of dinitrogen to ammonia occurs principally in a region adjacent a three-phase boundary on the working surface of the cathodic working electrode” is directed to a function of the cell. A claimed apparatus must be distinguished from the prior art apparatus on the basis of structure. Therefore, the patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Marketing Int'l, Inc. v. Coolsavings.com Inc., 289 F.3d 801,809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959); In re Gardiner, 171 F.2d 313, 315-16 (CCPA 1948). “[Apparatus claims cover what a device is, not what a device does.’’ Hewlett-Packard Co. v. Bausch & Lomb, Inc., 909 F.2d 1464, 1468, 15 USPQ2d 1525 (Fed. Cir. 1990))

 
Regarding claim 41, Yoo teaches that water may be supplied from the outside through a water supplier, where water is a source of hydrogen for ammonia synthesis (see paragraph 0045). (reads on molecular liquid). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the above-modified cell by supplying water from the outside through a water supplier as taught by Yoo. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Regarding claim 59, since the combination of cited prior art meets all the limitations of claim 17, it inherently teaches the properties of the combination, including its Faradaic efficiency. It has been held by the courts that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004) (MPEP 2112 (I).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2016/0194767 (hereinafter called Mulder), in view of US patent application publication no. 2016/0138176 (hereinafter called Yoo), Ignatev et al, “New Ionic Liquids with Tris(perfluoroalkyl)trifluorophosphate (FAP) Anions, Journal of Fluorine Chemistry 126 (2005) 1150-1159 (hereinafter called Ignatev), and Stevanovic et al, “Solubility of carbon dioxide, nitrous oxide, ethane, and nitrogen in
1-butyl-1-methylpyrrolidinium and trihexyl(tetradecyl)phosphonium
tris(pentafluoroethyl )trifluorophosphate (eFAP) ionic liquids,” J. Chem. Thermodynamics, 59 (2013), 65-71 (hereinafter called Stevanovic), as shown for claim 17 above, and further in view of US patent application publication no. 2016/0083853 (hereinafter called Botte).

Yoo further discloses that since the ionic liquid does not have water, nitrogen gas is supplied after being saturated with vapor, and hydrogen produced during dissociation of water vapor is used for ammonia synthesis (see paragraph 0045). However, Mulder in view of Yoo, Ignatev, and Stevanovic does not explicitly teach a humidifier for humidifying the dinitrogen gas, and the cell further adapted to pass the humidified dinitrogen gas in a stream over the cathodic working electrode.  

Botte teaches using a humidifier to provide a sufficient degree of humidity to the nitrogen containing gas, because water is a reactant consumed in the reduction reaction of nitrogen to form ammonia (see paragraph 0026).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the cell taught by Mulder in view of Yoo, Ignatev, and Stevanovic by adding a humidifier and adapting the cell to pass the humidified dinitrogen gas in a stream over the cathodic working electrode as taught by Botte. The person with ordinary skill in the art would have been motivated to make this modification, because both Yoo and Botte teach that water is a reactant consumed in the reduction reaction of nitrogen to form ammonia (see Yoo – paragraph 0045 and Botte - paragraph 0026).
. 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2016/0194767 (hereinafter called Mulder), in view of US patent application publication no. 2016/0138176 (hereinafter called Yoo), Ignatev et al, “New Ionic Liquids with Tris(perfluoroalkyl)trifluorophosphate (FAP) Anions, Journal of Fluorine Chemistry 126 (2005) 1150-1159 (hereinafter called Ignatev), and Stevanovic et al, “Solubility of carbon dioxide, nitrous oxide, ethane, and nitrogen in
1-butyl-1-methylpyrrolidinium and trihexyl(tetradecyl)phosphonium
tris(pentafluoroethyl )trifluorophosphate (eFAP) ionic liquids,” J. Chem. Thermodynamics, 59 (2013), 65-71 (hereinafter called Stevanovic, as shown for claim 17 above, and further in view of US patent no. 2,500,008 (hereinafter called Richardson).

Mulder in view of Yoo, Ignatev, and Stevanovic does not explicitly teach including an ultrasonic source for applying energy of ultrasonic frequency to the electrolyte.  

Richardson teaches a process for producing ammonia by catalytic synthesis, in which the reaction is promoted by subjecting the gases to be reacted in the presence of a catalyst to vibrations at ultrasonic frequency which serves to separate the synthesized ammonia from the catalyst and to bring fresh gas molecules in contact therewith, thus promoting the reaction (see column 1, lines 1-7 and 40-58).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the cell taught by Mulder in view of Yoo, Ignatev, and Stevanovic by adding an ultrasonic source for applying energy of ultrasonic frequency to the electrolyte as taught by Richardson. The person with ordinary skill in the art would have been motivated to make this modification, because Richardson teaches that subjecting the gases to be reacted in the presence of a catalyst to vibrations at ultrasonic frequency serves to separate the synthesized ammonia from the catalyst and to bring fresh gas molecules in contact therewith, thus promoting the reaction (see column 1, lines 1-7 and 40-58).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2016/0194767 (hereinafter called Mulder), in view of US patent application publication no. 2016/0138176 (hereinafter called Yoo), Ignatev et al, “New Ionic Liquids with Tris(perfluoroalkyl)trifluorophosphate (FAP) Anions, Journal of Fluorine Chemistry 126 (2005) 1150-1159 (hereinafter called Ignatev), and Stevanovic et al, “Solubility of carbon dioxide, nitrous oxide, ethane, and nitrogen in
1-butyl-1-methylpyrrolidinium and trihexyl(tetradecyl)phosphonium
tris(pentafluoroethyl )trifluorophosphate (eFAP) ionic liquids,” J. Chem. Thermodynamics, 59 (2013), 65-71 (hereinafter called Stevanovic, as shown for claim 17 above, and further in view of international patent application publication no. WO 2016/178590 (hereinafter called Pardal), and US patent application publication no. 2016/0118198 (hereinafter called Okuno).

Mulder in view of Yoo, Ignatev, and Stevanovic does not explicitly teach that the electrolyte further comprises a molecular liquid chosen from dimethyl sulfoxide, tetraglyme and other oligo- and poly-ethers, glutaronitrile and other high boiling point nitriles, and trifluorotoluene present in the liquid salt medium at a level between 90 vole % and 0.1 vole %.

Pardal teaches an electrochemical process for reduction of carbon dioxide to carbon monoxide (see Abstract). Pardal teaches using an electrolyte comprising an ionic liquid and an organic solvent additive like dimethyl sulfoxide present in a concentration of less than 20% weight (see the paragraph spanning pages 10 and 11). 

Okuno teaches that when an ionic liquid contains an organic solvent, the viscosity of the ionic liquid is reduced (see paragraph 0076).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Masuda in view of Mulder in view of Yoo, Ignatev, and Stevanovic the electrolyte also comprise dimethyl sulfoxide present in a concentration at a concentration around the range of less than 20% weight taught by Pardal. The person with ordinary skill in the art would have been motivated to make this modification, because Okuno teaches that when an ionic liquid contains an organic solvent, the viscosity of the ionic liquid is reduced (see paragraph 0076). Further, it has been held by the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 7supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795